EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. A spinal image generation system based on ultrasonic rubbing technique, wherein the spinal image generation system creates ultrasonic rubbing on basis of two-dimensional spinal ultrasonic images; the ultrasonic rubbing matches with a digital medical image by characteristic contours, and a personalized spinal surface topographical map, which updates in real-time with a posture of a patient during surgery, is established; the spinal image generation system comprises an acquisition unit and a processor processor 



Claim 9. The spinal image generation system based on ultrasonic rubbing technique according to claim 1, wherein the processor a 

Claim 11. A spinal image generation method based on ultrasonic rubbing technique, the method comprising: (a) acquiring two-dimensional spinal ultrasonic images which comprise characteristic contour of a vertebra surface consistently with an a , [[.]]
(c) performing contour matching on the ultrasonic rubbing obtained in step (b) and a 

Claim 16. The spinal image generation method based on ultrasonic rubbing technique in claim 15, wherein the spatial location information which is updated in real-time of the ultrasonic rubbing comprises 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Limitations pertaining to “matches the ultrasonic rubbing with the digital medical image through the surface characteristic contours to establish the personalized spinal surface topographical map, which updates in real-time with the real-time intraoperative posture of the patient under surgical condition;… the ultrasonic rubbing is a personalized three-dimensional spinal image having spatial location information of the patient and 
Limitations pertaining to “the ultrasonic rubbing is a personalized three-dimensional spinal image containing the patient's spatial location information; the ultrasonic rubbing updates in real-time updating with a position change of the patient, (c) performing contour matching on the ultrasonic rubbing obtained in step (b) and a digital medical images to establish a personalized spinal surface topographical map, which updates in real-time with the intraoperative posture of the patient under surgical condition” (emphasis added), in conjunction with other limitations present in independent claim 11, distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662